Citation Nr: 0125610	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for a disorder of the 
left hip, identified as left hip sprain.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a lumbar spine injury.

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a left ankle 
disorder.

7.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disorder.

8.  Entitlement to an evaluation in excess of 10 percent for 
a disorder of the right hip, identified as right hip sprain.

9.  Entitlement to a compensable evaluation for bilateral hip 
tendonitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
October 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).

In a Substantive Appeal (VA Form 9) submitted in December 
1999, the veteran indicated that he wished to appear at a 
personal hearing before a Member of the Board at the RO.  The 
requested hearing was subsequently scheduled, and he was 
notified of the date and time of this hearing in an August 
2001 letter from the RO.  However, in a signed statement 
received later that month, the veteran indicated that he 
would be unable to attend the hearing, because he had not 
been able to obtain additional medical reports in support of 
his claim.  To the Board's knowledge, the veteran has since 
made no request for another hearing.  Accordingly, the Board 
will proceed to a decision on this appeal.



FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether the veteran's left hip disorder, 
identified as left hip sprain, was incurred in service.

2.  The competent and probative evidence of record 
demonstrates that the veteran's residuals of a lumbar spine 
injury are manifested by no more than moderate limitation of 
motion in the lumbar spine.

3.  The competent and probative evidence demonstrates that 
the veteran's service-connected tinnitus is manifested by 
recurring, high-pitched ringing in both ears.


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, service 
connection for left hip sprain is warranted.  38 U.S.C.A. §§ 
1110, 5107(b) (West 1991 & Supp. 2001); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)); 38 C.F.R. § 3.102, 
3.303 (2001).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a lumbar spine injury are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5292 (2001).

3.  The criteria for a 10 percent evaluation for service-
connected tinnitus have been met.  This is the maximum 
evaluation for tinnitus under the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1998); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reflect that, in 
November 1993, he reported experiencing a cough and other 
cold symptoms, as well as back pain for a period of four 
days.  The examiner noted an assessment of possible back 
strain, urinary tract infection, and bronchitis.  Subsequent 
complaints of low back pain were noted on several other 
occasions during that month.  The examiner continued to note 
an assessment of low back sprain, apparently in the same area 
as the strain.  

In July 1994, the veteran complained of bilateral hamstring 
tightness and pain in both thighs after experiencing "muscle 
failure" during physical training the week before.  The 
examiner noted an assessment of hamstring tightness.  Later 
that month, he also reported experiencing low back pain after 
lifting.  He denied any numbness, tingling, or loss of 
sensation, and examination revealed no evidence of spasm.  
The examiner noted an assessment of musculoskeletal pain.  
Similar complaints were reported by the veteran throughout 
the next several weeks.

Subsequent service medical records reveal that, in August 
1994, the veteran was apparently involved in a motor vehicle 
accident.  Clinical notes show that he continued to complain 
of low back pain throughout the next several months.  In an 
October 1994 clinical note, it was indicated that he was 
undergoing physical therapy.  In December 1994, he reported 
experienced bilateral hamstring soreness.  Examination of his 
thighs, hips, and knees was found to be within normal limits, 
except for some bilateral medial hamstring discomfort to 
palpation.  Service medical records dated throughout the next 
three years are negative for any complaints of pain or other 
symptoms in the low back or lower extremities.  

In a report of medical history completed in February 1998, 
the veteran reported experiencing strain in his calves and 
upper thighs after running for three or four miles.  He 
indicated, however, that this did not affect his normal 
activities.  He reported having no history of hearing 
problems or recurrent back pain, but he indicated that he did 
have a history of cramps in his leg.  In a report of medical 
examination completed in February 1998, an examiner noted 
"normal" findings for the veteran's spine and lower 
extremities. 

Thereafter, in June 1998, the veteran complained of pain in 
is calves, thighs, and lower back.  Examination revealed no 
neurological deficits in the lower extremities.  The examiner 
noted a diagnosis of musculoskeletal pain secondary to 
marching.  Following another physical examination conducted 
later that month, an examiner noted an assessment of 
tendonitis based upon the veteran's complaints of pain in his 
calves and thighs.

In a report of medical history completed for separation in 
July 1998, the veteran reported experiencing pain in his 
calves and upper thighs after running.  He also reported 
experiencing chronic low back pain since 1994.  In a report 
of medical examination also completed in July 1998, an 
examiner found the veteran's spine and lower extremities to 
be normal on clinical evaluation.  

Shortly following his separation from active service, in 
October 1998, the veteran filed claims of entitlement to 
service connection for back pain, bilateral thigh pain with 
tendonitis, a left ankle disorder, and hearing loss.  He 
identified having received treatment for these disabilities 
from two physicians, both of whom worked at a military base 
in Arizona.  He noted that the treatment he received from 
both of these physicians occurred while he was still on 
active duty.

In March 1999, the veteran was provided with a fee basis 
examination by a private audiologist.  During this 
evaluation, the veteran indicated that he was experiencing 
periodic tinnitus.  The audiologist noted a diagnosis of 
periodic tinnitus in both ears.

In March 1999, the veteran was also provided with a general 
medical examination by a private physician.  During this 
examination, he reported experiencing back and bilateral knee 
pain ever since he was involved in a motor vehicle accident 
in 1994.  He also reported experiencing pain in his thighs 
and having been diagnosed with tendonitis.  He indicated that 
he had undergone physical therapy for this problem, and that 
he also believed that it was related to the 1994 accident.  
Examination of the lumbar spine revealed evidence of painful 
motion on forward flexion, but no evidence of weakness, 
muscle spasm, or tenderness.  It was noted that he had active 
flexion to 60 degrees, with pain at 60 degrees; extension to 
30 degrees, with pain at 30 degrees; right and left lateral 
flexion to 40 degrees, with pain throughout; and right and 
left rotation to 35 degrees, with pain at 30 degrees.  The 
examiner concluded that range of motion in the affected joint 
was limited by pain and lack of endurance following repeated 
use, with lack of endurance having the major functional 
impact.  Examination of the veteran's hips revealed that he 
had active extension to 30 degrees, with pain at 30 degrees 
and throughout; active adduction to 25 degrees with pain at 
25 degrees and throughout; active abduction to 45 degrees 
with pain at 45 degrees, active external rotation to 60 
degrees, with pain at 60 degrees, and active internal 
rotation to 40 degrees, with pain at 40 degrees.  Movement 
against gravity revealed similar ranges of motion, plus 
strong resistance in extension and adduction at 10 degrees, 
strong resistance in abduction at 15 degrees, strong 
resistance in external rotation at 30 degrees, and strong 
resistance in internal rotation at 20 degrees.  The examiner 
concluded that range of motion in the hips was further 
limited by pain, fatigue, and lack of endurance following 
repeated use, with lack of endurance having the major 
functional impact.

During the March 1999 general medical examination, the 
examiner also found that motor and sensory functions were 
within normal limits.  Examination further revealed that 
reflexes in the biceps, triceps, knee jerks, and ankle jerks 
were bilaterally equal and 2+.  It was noted that there was 
no evidence of generalized muscle atrophy, wasting, or 
weakness.  X-rays of the lumbar spine reportedly revealed 
mild rotary scoliosis.  The examiner noted diagnoses of 
lumbar spine mild rotary scoliosis, bilateral hip sprain, and 
bilateral thigh tendinitis.

In the July 1999 rating decision, the RO granted service 
connection for a lumbar spine injury with mild rotary 
scoliosis, tinnitus, and a right hip sprain; a 10 percent 
disability rating was assigned for each of these 
disabilities.  The RO also granted service connection for 
bilateral thigh tendonitis and assigned a noncompensable 
evaluation.  In this decision, the RO determined that each 
grant of service connection was effective from October 13, 
1998, as that was the day following the veteran's discharge 
from active duty.

The veteran subsequently perfected an appeal regarding each 
of these decisions.  In his December 1999 Substantive Appeal, 
he contended that he was experiencing severe discomfort and 
pain due to his service-connected disabilities, and that 
these symptoms were relieved only by heavy doses of over-the-
counter medicines.

Analysis

A.  Preliminary matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary of Veterans Affairs shall notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  The Act also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the Statement of the Case issued during the 
pendency of this appeal, the Board believes that the veteran 
has been advised of what the evidence must show in order to 
substantiate his claims for increased ratings for his low 
back disorder and tinnitus, and his claim for service 
connection for left hip sprain.  Therefore, the Board 
believes that VA has satisfied its duty under both the VCAA 
and the new regulation, 38 C.F.R. § 3.159, to inform the 
veteran and his representative of the information and 
evidence needed to substantiate these claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide these particular 
claims.  The veteran has been provided with a general medical 
examination, in which the examiner thoroughly addressed his 
low back disorder and left hip sprain.  In addition, he was 
also provided with an audiological evaluation, in which the 
examiner discussed the severity of his service-connected 
tinnitus.  Moreover, neither he nor his representative has 
alluded to any additional information or evidence that has 
not been obtained and which would be pertinent to the present 
claims.  Although the veteran has identified two physicians 
who reportedly treated him for these disabilities, it appears 
that both of these physicians did so while the veteran was on 
active duty, and that the records of their treatment were 
obtained along with his other service medical records.  
Therefore, the Board finds that all facts that are relevant 
to these aforementioned issues have been properly developed, 
and that no further action is required in order to comply 
with VA's duty to assist under both the VCAA and the new 
regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified 
at 38 U.S.C. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)..  
In fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, ___ Vet. App. ___, 
No. 00-51 (Aug. 30, 2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

B.  Service connection for left hip sprain

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Having reviewed the complete record, the Board is of the 
opinion that the competent and probative evidence is in 
relative equipoise as to whether the veteran's claimed left 
hip sprain was incurred in service.  In essence, the Board 
finds that there is sufficient evidence of a continuity of 
symptomatology demonstrated in his left hip both during and 
after service, which has been linked to a diagnosis of left 
hip sprain, so as to demonstrate that it is at least as 
likely as not that left hip sprain was incurred in service.  
See McManaway v. Principi, 13 Vet. App. 60, 66 (1999) 
(holding that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated and remanded on 
other grounds, 14 Vet. App. 275 (2001) (per curiam).

In this regard, the Board notes that the veteran's service 
medical records show that he complained of pain in his calves 
and thighs throughout his final year of active duty.  For 
example, in February 1998, the veteran reported experiencing 
strain in his calves and upper thighs after running for three 
or four miles.  Thereafter, in June 1998, he again complained 
of pain in his calves and thighs.  Finally, the veteran also 
reported experiencing such symptoms at separation in July 
1998.

Furthermore, the Board also notes that, after his separation 
from service, the veteran underwent a general medical 
examination.  During that examination, which was conducted in 
May 1999, he reiterated his complaints of pain in both 
thighs.  He stated that he had been experiencing such 
symptoms since before his separation from service.  Following 
the veteran's physical examination, the examiner noted 
diagnoses of bilateral hip sprain and bilateral thigh 
tendonitis.  

The Board believes that the aforementioned evidence 
demonstrates a continuity of symptomatology in the veteran's 
hips and thighs both during and after service.  As discussed 
in the Factual Background section of this decision, service 
connection has already been established for the veteran's 
right hip sprain and bilateral tendonitis.  Thus, the 
question before the Board is whether service connection 
should also be established for a left hip sprain.  In light 
of the similarity between the symptoms reported by the 
veteran in his left hip throughout his final year of service 
and those reported during his March 1999 examination, and 
because the March 1999 examiner based the diagnosis of left 
hip sprain on these symptoms, the Board finds that there is 
sufficient evidence of continuity of symptomatology so as to 
place the evidence in equipoise regarding whether this 
disability was incurred in service.  

As noted above, when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2001); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (codified as amended at 38 U.S.C.A. § 5107(b) (West 
Supp. 2001)).  Therefore, having resolved reasonable doubt in 
favor of the veteran, the Board finds that his claimed left 
hip sprain was incurred during service.  Thus, the benefit 
sought on appeal is granted.

C.  Increased evaluation for lumbar spine disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been contested, 
it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the claim and appeal period.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

Although the veteran's service-connected lumbar spine 
disability has been characterized as a lumbar spine injury 
with rotary scoliosis, it appears that the only condition 
that has been diagnosed in his lumbar spine is in fact rotary 
scoliosis.  The record reflects that the veteran's rotary 
scoliosis has been rated by analogy to 38 C.F.R. § 4.71, 
Diagnostic Code (DC) 5010, which pertains to arthritis due to 
trauma.  Under this code, traumatic arthritis, if 
substantiated by X-ray findings, is rated using the criteria 
for degenerative arthritis.  

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, DC 5003.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation will be established where X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation; a 
10 percent evaluation shall be established for X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of DC 5003 states that the 20 and 10 
percent ratings based on x-ray findings will not be combined 
with ratings based on limitation of motion.  38 C.F.R. § 
4.71a, DC 5003.

The Board notes that the decision as to which diagnostic code 
should be applied in a given case is for the RO and the 
Board.  See Bierman v. Brown, 6 Vet. App. 125 (1994); Butts 
v. Brown, 5 Vet. App. 532 (1993) (en banc).  However, the 
rationale for selecting a specific diagnostic code must be 
explained.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In accordance with the provisions of DC 5010, the Board has 
considered whether the veteran's lumbar spine disability is 
more appropriately rated under the criteria of DC 5292.   
Under that code, limitation of lumbar spine motion will be 
rated as 10 percent disabling where slight, 20 percent 
disabling where moderate, and 40 percent disabling where 
severe.  38 C.F.R. Part 4, DC 5292.

As discussed above, the veteran's rotary scoliosis has been 
assigned a 10 percent disability rating under DC 5010, which 
contemplates a degree of limitation of motion that is 
otherwise noncompensable, but that is verified by 
satisfactory evidence of painful motion.  However, the 
veteran's March 1999 general medical examination revealed 
that, although he had full extension, lateral flexion, and 
rotation, flexion in the lumbar spine was limited to 60 
degrees.  The Board believes the finding of limitation in 
flexion to 60 degrees to be consistent with a 10 percent 
disability for slight limitation of motion in the lumbar 
spine.  Because the criteria for DC 5010 call for a veteran 
to first be rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved, and because there is evidence of a 
compensable degree of limitation of motion in the lumbar 
spine, the Board finds that the veteran's rotary scoliosis is 
more appropriately evaluated as 10 percent disabling under 
the criteria of DC 5292.

The Board has considered whether a rating in excess of 10 
percent under the criteria of DC 5292 is warranted.  However, 
because examination revealed that he possessed full range of 
motion with respect to extension, lateral bending, and 
rotation, the Board concludes that the preponderance of the 
evidence is against the assignment of a 20 percent disability 
rating for moderate limitation of motion in the lumbar spine.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In this case, the Board has 
considered whether a higher disability rating is warranted 
based upon additional functional loss.  However, although 
there is evidence of painful motion, the March 1999 examiner 
specifically indicated that the ranges of motion noted in his 
report took into account limitation caused by pain.  
Furthermore, although the examiner also indicated that the 
veteran experienced a lack of endurance, the examiner 
specifically found that there was no evidence of weakness, 
muscle spasm, or tenderness in the lumbar spine.  The Board 
notes that there was also no indication of fatigability or 
incordination in the lumbar spine noted during the 
examination.  For these reasons, the Board finds that the 
preponderance of the evidence is against the assignment of a 
higher disability rating based on additional functional loss.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the lumbar spine.  However, there is no evidence 
that the veteran has ever been diagnosed with ankylosis of 
the lumbar spine.  Thus, DC 5289 is not for application.  
There is also no evidence indicating that the veteran has 
been diagnosed with either lumbosacral strain or 
intervertebral disc syndrome.  Therefore, DC 5293 and DC 5295 
also do not apply.

In summary, for the reasons and bases discussed above, the 
Board finds that the preponderance of the competent and 
probative evidence of record is against a rating in excess of 
10 percent for the veteran's lumbar spine disability.  The 
Board believes that the veteran's rotary scoliosis is 
manifested by no more than slight limitation of motion in the 
lumbar spine.  In addition, we have also given consideration 
to assigning staged ratings; however, at no time during the 
period in question has the veteran shown disablement 
equivalent to that greater than the assigned rating.  See 
Fenderson, supra.  Therefore, the benefit sought on appeal is 
denied.

D.  Increased evaluation for bilateral tinnitus

Effective June 10, 1999, during the pendency of this appeal, 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
was amended with regard to evaluating hearing impairment and 
other diseases of the ear.  64 Fed. Reg. 25,208, 25,209 
(1999) (codified at 38 C.F.R. §§ 4.85-4.87).  The Court has 
held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  See also VAOPGCPREC 3-2000 (April 
10, 2000).

Although the veteran was provided with the text of the 
revised criteria for rating tinnitus in the July 1999 rating 
decision and the December 1999 SOC, there is no indication in 
the record that he was ever provided with the text of the 
former criteria.  In these circumstances, where there has 
been a change in regulations, it is the usual practice of the 
Board to remand the issue to the RO to afford the claimant 
due process, by ensuring that he is provided with appropriate 
notice of both the old and new criteria.  However, as will be 
explained in greater detail below, the record reflects that 
the veteran's tinnitus has been assigned the maximum 
disability rating available under the former version of the 
pertinent diagnostic code.  Therefore, because there is no 
possibility of obtaining a higher evaluation under that 
version of the code, the Board finds that we may proceed with 
a decision on the merits of the veteran's claim, with 
consideration of the original regulation, without prejudice 
to the veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-
394 (1993).

Under the current schedular criteria, Diagnostic Code 6260, a 
10 percent evaluation is warranted for tinnitus that is 
recurrent.  The maximum disability rating available under 
this code is 10 percent.  38 C.F.R. § 4.87a, Diagnostic Code 
6260 (2001).

Under the former criteria for tinnitus, a 10 percent 
evaluation for was warranted where tinnitus was persistent 
and a symptom of acoustic trauma.  Ten percent was the 
maximum disability rating provided.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).

The veteran's service-connected tinnitus is currently 
evaluated as 10 percent disabling under Diagnostic Code 6260.  
This is the maximum disability rating available for this 
disability under both the new and old criteria for evaluating 
tinnitus.  Because a higher evaluation is not available, the 
Board concludes that the preponderance of the evidence is 
against the assignment of an increased disability rating for 
the veteran's service-connected tinnitus.

The Board notes that the 10 percent evaluation assigned for 
the veteran's tinnitus has been made effective from October 
13, 1998, which is the day following his separation from 
service.  See 38 C.F.R. § 3.400 (2001).  The Board therefore 
finds that the considerations of Fenderson are not applicable 
to this claim, as the veteran has already been assigned the 
maximum disability rating available for the entire period 
that his claim is considered to have been pending.


ORDER

Entitlement to service connection for a disorder of the left 
hip, identified as left hip sprain, is granted.

Entitlement to a rating in excess of 10 percent for the 
residuals of a lumbar spine injury is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus is denied.


REMAND

In addition to the foregoing, the veteran is seeking service 
connection for a left ankle disorder, a left knee disorder, 
and bilateral hearing loss.  He essentially contends that 
these disabilities are related to symptoms he experienced 
while on active duty.  He is also seeking increased 
evaluations for his service-connected right knee disorder, 
right hip disorder, and bilateral hip tendonitis.  He argues 
that these disabilities are more severe than is contemplated 
by the disability ratings assigned at present.  

As discussed in detail above, the recently enacted VCAA 
contains new provisions pertaining to claims development 
procedures, including assistance to be provided to claimants 
by the RO.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 
38 U.S.C. § 5103A (West Supp. 2001)).  For example, the Act 
requires the Secretary to obtain a medical opinion or 
examination, if it is determined that such an opinion or 
examination is necessary to decide the claim.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (codified at 38 U.S.C. § 5103A (West 
Supp. 2001)); see also 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  Having reviewed the 
record, and for the reasons and bases set forth below, the 
Board the finds that additional evidentiary development is 
warranted pursuant to the VCAA before the veteran's 
aforementioned claims can be finally adjudicated. 

With respect to the veteran's service-connected right hip 
disorder and bilateral thigh tendonitis, the Board notes that 
the March 1999 examiner appears to have conducted a thorough 
physical examination in regard to both of the veteran's hips.  
However, although detailed findings were reported regarding 
the ranges of motion present in his hips, the Board cannot 
identify any specific finding as to flexion.  Because the 
degree of flexion present in the veteran's hips is an 
important factor in evaluating the severity of these 
disabilities, the Board believes that a remand of these 
issues is warranted, in order that he may be provided with an 
orthopedic examination that fully answers this question.  
Moreover, the Board believes another orthopedic examination 
would also be useful in distinguishing, to the extent 
possible, between the symptoms attributable to his service-
connected bilateral thigh tendonitis, and the symptoms 
attributable to his service-connected hip strain.

The Board notes that the report of the veteran's March 1999 
general medical examination appears to be negative for any 
findings regarding his right knee.  In fact, the only 
indication of any disability in the right knee is the 
notation by the private physician that X-rays revealed the 
presence of a bone spur.  In light of the absence of any 
specific findings regarding the right knee, the Board finds 
that an orthopedic examination of this knee is also 
warranted, in order to more accurately assess the level of 
impairment caused by that disability.

In the report of the veteran's March 1999 general medical 
examination, the examiner noted diagnoses of left knee sprain 
and left ankle sprain.  However, the examiner did not offer 
any opinion as to the etiology of these disabilities.  
Therefore, the Board believes that, during the aforementioned 
orthopedic examination, the examiner should also be asked to 
discuss the nature and etiology of the veteran's claimed left 
ankle and left knee disorders. 

With respect to the veteran's claimed bilateral hearing loss, 
the Board notes that he was provided with a fee basis 
audiological evaluation in March 1999.  In the report of this 
examination, it was noted that he had speech recognition 
scores of 82 percent in both ears on the Maryland CNC Test.  
The Board recognizes that this finding suggests that he has a 
bilateral hearing loss disability as defined by the 
provisions of 38 C.F.R. § 3.385 (2001).  However, although 
the examiner noted that the Maryland CNC was used to 
determine speech discrimination, a review of her report shows 
that she used live voice instead of recorded voice, as 
required by 38 C.F.R. § 4.85(a) (2001).  In addition, it is 
unclear from her report whether she obtained the best score 
available in determining speech discrimination in both ears.  
Accordingly, the Board finds that another audiological 
evaluation is warranted, to be conducted by a VA audiologist 
if possible, in order to ensure that such evaluation is 
conducted in compliance with the standard VA protocol for 
such examinations. 

Accordingly, this case is remanded for the following action:

1.  The RO should contact the veteran and 
specifically request that he provide the names 
and addresses of any health care providers who 
may possess additional records pertinent to his 
claims, which are not already included within 
his VA claims folder.  With any necessary 
authorization from the veteran, the RO should 
attempt to obtain copies of any pertinent 
treatment records identified by the veteran in 
response to this request, which have not been 
previously secured.

2.  Following completion of the foregoing, the 
veteran should be scheduled for an orthopedic 
examination, to be conducted by a VA 
specialist, if feasible.  The claims folder, to 
include a copy of this Remand, must be made 
available for review by the examiner in 
conjunction with the examination.  All tests 
and studies deemed necessary in order to 
respond to the following inquiries should be 
conducted.  Any and all opinions expressed 
should be accompanied by a complete rationale. 

a.  The examiner should conduct a thorough 
examination of the veteran's thighs, right 
hip, and right knee, for the purpose of 
determining the current severity of his 
service-connected disabilities.  The 
examination report should include a 
detailed description of pertinent symptoms 
and clinical findings, and an assessment 
of the functional impairment resulting 
therefrom.  The examination report should 
also include descriptions of ranges of 
motion in the right knee and hips, noting 
the normal ranges of motion in these 
joints.  Any pain, weakened movement, 
excess fatigability, or incoordination on 
movement should be noted.  Whether there 
is likely to be additional range of motion 
loss due to any of the following should 
also be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner should be 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups.  To the extent possible, 
the examiner should distinguish between 
those symptoms attributable to the 
veteran's service-connected bilateral 
thigh tendonitis, and those symptoms 
attributable to his service-connected 
bilateral hip sprain.

b.  The examiner should also conduct a 
thorough examination of the veteran's left 
knee and left ankle, and provide a 
diagnosis of any pathology found.  As to 
any disability found on examination, the 
examiner should specifically comment on 
the etiology of that disability.  In 
particular, the examiner should discuss 
whether it is at least as likely as not 
that such disability is related to the 
veteran's military service.

3.  The veteran should also be scheduled for an 
audiology evaluation, to be conducted by a VA 
specialist if possible.  The claims folder, to 
include a copy of this Remand, must be made 
available for review by the examiner in 
conjunction with the examination.  The 
examination should be conducted in compliance 
with the standard VA protocol for such 
examinations, utilizing the Maryland CNC speech 
stimulus materials for speech discrimination.  
If a hearing loss disability is found, the 
examiner should offer an opinion as to the 
approximate date of onset of any diagnosed 
hearing loss disability and whether it is at 
least as likely as not that such disability is 
related to the veteran's military service.

4.  Thereafter, the RO should review the claims 
folder and ensure that all developmental and 
notification actions required by VCAA have been 
completed in full.  The RO should then 
readjudicate the veteran's claims.  If and of 
the benefits sought on appeal remain denied, 
the veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an opportunity 
to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



